595 N.W.2d 824 (1999)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Marcus LAWHORN, Defendant-Appellant.
Docket No. 113150, COA No. 211481.
Supreme Court of Michigan.
May 18, 1999.
On order of the Court, the delayed application for leave to appeal from the July 30, 1998 decision of the Court of Appeals is considered and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals denying leave to appeal and REMAND this case to the Court of Appeals in order to permit defendant to have his claim of appeal as authorized by *825 Const. 1963, art. 1, § 20. The judgment of sentence erroneously states defendant was convicted by a guilty plea. The Court of Appeals is to review defendant's bench trial convictions and sentences.
The defendant is directed to file with the Wayne Circuit Court an affidavit concerning his present financial status (see guidelines at 387 Mich. xxxi). The Wayne Circuit Court must provide the prosecutor with a copy of the defendant's affidavit. The prosecutor may challenge the defendant's assertion of indigency by filing an appropriate motion with the Wayne Circuit Court within 14 days after the prosecutor receives the copy of the affidavit. If such challenge is brought, the Wayne Circuit Court must conduct a hearing on the matter within 21 days after the prosecutor's motion is filed. The prosecutor, the defendant, and an attorney appointed by the Wayne Circuit Court to represent the defendant must appear at the hearing.
If the Wayne Circuit Court determines that the defendant is indigent, the Court must continue the appointment of the defendant's appellate counsel. That order must be entered within 14 days after the hearing or, if the prosecutor has not challenged the defendant's assertion of indigency, within 28 days after the defendant files his affidavit. The Wayne Circuit Court must promptly forward to the Clerk of the Court of Appeals a copy of the appointment order.
If the Wayne Circuit Court determines that the defendant is not indigent, the Wayne Circuit Court must promptly notify the Clerk of the Court of Appeals.
Defense counsel must file in the Court of Appeals a brief on appeal on defendant's behalf in accordance with applicable court rule provisions.